Citation Nr: 0704298	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
gastroesopheal reflux disease.

2. Entitlement to an initial rating higher than 30 percent 
for Barrett's esophagus.  


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1960 to December 1979.

This matter is before the Board of Veterans Appeals (the 
Board) on appeal of a rating decision in June 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a rating decision in March 2004, the RO granted service 
connection for Barrett's esophagus associated with acid 
reflux and assigned a temporary 100 percent rating for 
convalescence from September 17, 2003, and a 30 percent 
rating from November 1, 2003, at the termination of the 
temporary total rating. 

In the substantive appeal, dated in February 2005, to the 
claim for increase for gastroesopheal reflux disease, the 
veteran expressed disagreement with the 30 percent rating for 
Barrett's esophagus associated with acid reflux.  As the RO 
has not yet issued a statement of the case as to the rating 
for Barrett's esophagus, the Board is required to remand the 
issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

In 1982, the veteran executed on Power of Attorney in favor 
the North Carolina Division of Veterans Affairs.  As the 
veteran now resides in Texas, he does not have a local 
representative, which is a situation the veteran may want to 
address. 

The both issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The veteran's primary complaint is dysphagia.  As the rating 
criteria for gastroesopheal reflux disease and Barrett's 
esophagus include dysphagia or difficulty swallowing, as 
rating the same manifestation under different diagnoses is to 
be avoided, 38 C.F.R. § 4.14, and as the record is unclear as 
to whether dyspahgia should be rated under Diagnostic Code 
7203 (esophagus stricture) or under Diagnostic Code 7346 
(hiatal hernia: gastroesophageal reflux disease is rated by 
analogy to a hiatal hernia), the case is REMANDED for the 
following action:

1. Furnish the veteran a statement of the 
case of the issue of a rating higher than 
30 percent for Barrett's esophagus.  The 
veteran must timely file a substantive 
appeal after the issuance of the 
statement of the case in order to perfect 
an appeal of the issue so that the Board 
has appellate jurisdiction to review the 
RO's rating decision. 

2. Schedule the veteran for VA 
gastrointestinal examination to determine 
the current level of impairment due to 
gastroesophageal reflux disease and 
Barrett's esophagus.  The claims folder 
should be made available to the examiner 
for review. 

The examiner is asked to comment on 
whether dysphagia is the result of 
either gastroesophageal reflux 
disease or Barrett's esophagus, and 
whether the veteran can swallow food 
or only liquid.  The examiner is 
also asked to describe whether the 
veteran has persistent epigastric 
distress with symptoms of pyrosis or 
regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable 
impairment of health. 




3. After the above development is 
completed, adjudicate the claim for 
increase for gastroesophageal reflux and, 
if appropriate, the claim for increase 
for Barrett's esophagus.  If any benefit 
sought on appeal remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

